DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, the abstract recites “The present invention relates to”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kun et al. (KR 1020200019094 A herein referring to the machine translation from Google Patents printed on October 11, 2022), hereinafter Kun.  Copies of the original patent and machine translation are provided herein by the examiner.

Regarding claim 1, Kun teaches ceramic parts used in equipment for manufacturing a semiconductor (Pg. 2 Description [1]; semiconductor manufacturing member) of a boron carbide coating layer disposed on the boron carbide body of the ceramic component (Pg. 7 [20]; disposed on is on at least a surface thereof), the boron carbide coating layer with a thick film where boron carbide powder into a high temperature plasma jet melts the powder to form the boron carbide layer on a substrate (Pg. 15 [9]-[11]).  The boron carbide powder can include an additive of silicon carbide at about 0.1 to about 30 wt% of the raw material (i.e. boron carbide powder) (Pg. 12 [16]; Pg. 6 [20]; the boron carbide powder forms the boron carbide layer including the silicon carbide).  The compositional proportions disclosed by Kun overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kun, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 2, Kun teaches each limitation of claim 1, as discussed above, and further teaches boron carbide layer on a substrate (Pg. 15 [9]-[11]).  The boron carbide powder can include an additive of silicon carbide at about 0.1 to about 30 wt% of the raw material (i.e. boron carbide powder) (Pg. 12 [16]; Pg. 6 [20]) and the boron carbide has a porosity of 1% or less (Pg. 3 [14]), the boron carbide coating layer is disposed on the boron carbide body forming the ceramic component (Pg. 7 [20]) where boron carbide powder into a high temperature plasma jet forms the boron carbide layer on a substrate (Pg. 15 [9]-[11]), and the boron carbide may include deposited boron carbide (Pg. 4 [7]).  In summary, deposited boron carbide has a porosity of less than 1%, and the boron carbide layer is deposited.  
Additionally, Kun teaches the seating surface may be in the form of a deposition layer or a coating layer (Pg. 8 [9]); and the etching surface includes the seat exposure surface (Pg. 3 [17]). The etching surface has a porosity of 1% or less (Pg. 4 [3]), which maybe boron carbide (Pg. 9 [4]), and boron carbide is the coating layer (Pg. 7 [20]). 
The compositional and porosity proportions disclosed by Kun overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kun, including those proportions, which satisfy the presently claimed compositional and porosity requirements.

Regarding claims 3 and 4, Kun teaches each limitation of claims 1 and 2 , as discussed above, and further teaches the ceramic part is made of a raw material of boron carbide particles (Pg. 12 [10]-[12]), and the boron carbide includes silicon carbide (Pg. 12 [16]; Pg. 6 [20]; base material comprises silicon); the ceramic component may be one in which the boron carbide coating layer is disposed on the boron carbide body (Pg. 7 [20]; the boron carbide film is formed on a surface of the base material).  Kun further teaches boron carbide coating layer with a thick film where boron carbide powder into a high temperature plasma jet forms the boron carbide layer on a substrate (Pg. 15 [9]-[11]).  The boron carbide powder can include an additive of silicon carbide at about 0.1 to about 30 wt% of the raw material (i.e. boron carbide powder) (Pg. 12 [15]; Pg. 6 [20]; silicon carbide-containing boron carbide film).  

Regarding claim 5, Kun teaches ceramic parts used in equipment for manufacturing a semiconductor and a method for manufacturing them (Pg. 2 Description [1]; method for manufacturing a semiconductor manufacturing member) with a boron carbide coating layer disposed on the boron carbide body forming the ceramic component (Pg. 7 [20]; boron carbide film on a base material), by first providing a raw material comprising boron carbide particles (Pg. 12 [10]-[12]) which can include an additive of silicon carbide at about 0.1 to about 30 wt% of the raw material (Pg. 12 [16]; Pg. 6 [20]; i.e. preparing boron carbide powder).  The boron carbide powder is used in a plasma jet to spray the powder to form the layer (high temperature plasma jet melts the powder to spray and form the boron carbide layer on a substrate) (instant application teaches plasma spraying is thermal spraying ([0033]) (Pg. 15 [9]-[11]).  The compositional proportions disclosed by Kun overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kun, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 6, Kun teaches each limitation of claim 5, as discussed above, and further teaches boron carbide coating layer disposed on the boron carbide body forming the ceramic component (Pg. 7 [20]; base material),  the ceramic component has a main body portion (Pg. 8 [12]) that may be integral with the main body upper surface (Pg. 8 [11]), and the main body upper surface is etched (Pg. 9 [2], [28]; etching removes material and the ceramic component is the base material). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784